                            UNITED STATES DISrnl~ilJ 0?:()91.$1C-QRE
                                   DISTRICT OF OREGON
                                   PORTLAND DMSION

 UNITED STATES OF AMERICA
                                                          No. 3:20-cr - ~ .;t.~
                 v.
                                                          INDICTMENT
 KEVIN BENJAMIN WEIER,
                                                          18 u.s.c. § 844(f)
                 Defendant.

                               THE GRAND JURY CHARGES

                                           COUNT 1
                 (Attempting to Damage Federal Property by Means of Fire)
                                      (18 u.s.c. § 844(f))

       On or about July 13, 2020, in Multnomah County, in the District of Oregon,

defendant KEVIN BENJAMIN WEIER maliciously attempted to damage the Mark 0.

Hatfield United States Courthouse, a building owned in whole and in part by the United

States, by means of fire.

       In violation of Title 18, United States Code, Section 844(f).

DATED: July <Z.,3        . 2020.




Presented by:

BILLY J. \VILLIAMS
United States Attorney

Isl Gary Y. Sussman
GARY Y. SUSSMAN, QSB #873568·
Assistant United States Attorney
